Per Curiam.
l£i the settlement of an administration, account, the Orphan’s Court has not jurisdiction of a question of collusion like the present. If the sale of the property was fraudulent, it was void, and the question of collusion may be tried in an action of ejectment. But the present attempt is to affirm the sale, by charging the accountants with the price of the property supposed to have been lost by their negligence, and leaving them to recover it by ejectment for their own use. To say nothing of the inconsistencies involved in the proposition, the parties beneficially interested have no right to turn them into purchasers by making them liable for the defaults of their predecessors.
Decree affirmed.